             Case 2:20-cv-05015 Document 1 Filed 10/09/20 Page 1 of 20




                            IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA
---------------------------------------------------------------
DAWN GIOVANNOLI                                                 :
1687 Mill Creek Rd                                              :
Manahawkin, NJ 08050                                            :
                                                                :
                                    Plaintiff,                  :
                                                                : Civil Action No.:
                  v.                                            :
                                                                : JURY TRIAL DEMANDED
PROGENYHEALTH, LLC                                              :
450 Plymouth Road, Suite 200                                    :
Plymouth Meeting, PA 19462                                      :
                                                                :
                                    Defendant.                  :
---------------------------------------------------------------
                                                 COMPLAINT

       Plaintiff, Dawn Giovannoli (“Plaintiff”), hereby brings this action against Defendant

ProgenyHealth, LLC (“Defendant”), and alleges, upon personal knowledge as to her own acts,

and upon information and belief as to the acts of others, as follows:

                                  NATURE OF THE ACTION

       1.      Plaintiff brings this action contending Defendant violated her rights under the

Americans with Disabilities Act (“ADA”), 42 U.S.C. § 12101, et seq., the Pennsylvania Human

Relations Act (“PHRA”), 43 P.S. § 951, et seq., and the Family and Medical Leave Act

(“FMLA”), 29 U.S.C. § 2601, et seq., by discriminating against her, permitting the existence of a

hostile work environment, causing her to lose pay and benefits, and ultimately causing her

constructive discharge on the basis of her disability, in retaliation for her attempts to exercise her

rights under the ADA, PHRA and FMLA, in retaliation for her complaints about discrimination

and a hostile work environment. As a result, Plaintiff has suffered damages as set forth herein.

       2.      Additionally, Plaintiff brings this Complaint contending that Defendant failed to

pay compensation pursuant to the parties’ agreement and the requirements of the Pennsylvania
            Case 2:20-cv-05015 Document 1 Filed 10/09/20 Page 2 of 20




Wage Payment and Collection Law (“WPCL”), 43 P.S. § 260.1 et seq., as well as under the

doctrines of promissory estoppel and unjust enrichment.

                                            PARTIES

       3.      Plaintiff Dawn Giovannoli is a citizen of the United States and State of New

Jersey, and currently resides at 1687 Mill Creek Rd. Manahawkin, NJ 08050.

       4.      Upon information and belief, Defendant ProgenyHealth, LLC, is a limited

liability company organized and existing under the laws of the Commonwealth of Pennsylvania,

with a corporate headquarters located within the Commonwealth of Pennsylvania at 450

Plymouth Road, Suite 200, Plymouth Meeting, PA 19462.

       5.      At all times relevant hereto, Defendant acted or failed to act through its agents,

servants, and/or employees thereto existing, each of whom acted at all times relevant hereto in

the course and scope of their employment with and for Defendant.

                                JURISDICTION AND VENUE

       6.      On or about February 11, 2020, Plaintiff filed a Charge of Discrimination with the

United States Equal Employment Opportunity Commission (“EEOC”), which was dually filed

with the Pennsylvania Human Relations Commission (“PHRC”), thereby satisfying the

requirements of 42 U.S.C. § 2000e5(b) and (e), and 43 P.S. § 959(a). Plaintiff’s EEOC Charge

was docketed as EEOC Charge No. 530-2020-02756. Plaintiff’s EEOC Charge was filed within

one hundred and eighty (180) days of the unlawful employment practice.

       7.      By correspondence dated August 17, 2020, Plaintiff received a Notice of Right to

Sue from the EEOC regarding her Charge, advising Plaintiff had ninety (90) days to file suit

against Defendant.




                                                 2
                Case 2:20-cv-05015 Document 1 Filed 10/09/20 Page 3 of 20




          8.      Plaintiff filed the instant action within the statutory time frame applicable to her

claims.

          9.      Plaintiff has therefore exhausted her administrative remedies and has complied

with all conditions precedent to maintain this action.

          10.     This is an action authorized and instituted pursuant to the Americans with

Disabilities Act (“ADA”), 42 U.S.C. § 12101, et seq., the Pennsylvania Human Relations Act

(“PHRA”), 43 P.S. § 951, et seq., the Family and Medical Leave Act (“FMLA”), 29 U.S.C. §

2601, et seq., the Pennsylvania Wage Payment and Collection Law (“WPCL”), 43 P.S. § 260.1,

et seq. and Pennsylvania common law.

          11.     This Court has federal question jurisdiction over this matter pursuant to 28 U.S.C.

§§ 1331 and 1343, as it is a civil rights action arising under the laws of the United States.

          12.     This Court has pendant jurisdiction over Plaintiff’s state law claims pursuant to 28

U.S.C. § 1367, as those claims arise out of the same common nucleus of operative fact as her

federal claims.

          13.     Personal jurisdiction over Defendant exists in the Commonwealth of

Pennsylvania as Defendant is headquartered within the Commonwealth of Pennsylvania in

Newtown Square, Pennsylvania, and conducts business throughout the Commonwealth of

Pennsylvania.

          14.     The Venue in this district is proper pursuant to 28 U.S.C. § 1391(b), as the

Defendant resides in this judicial district, doing business herein, and a substantial part of the

unlawful practices of which Plaintiff is complaining were committed in the Commonwealth of

Pennsylvania and in this judicial district.




                                                    3
             Case 2:20-cv-05015 Document 1 Filed 10/09/20 Page 4 of 20




                                  FACTUAL BACKGROUND

       15.     The preceding paragraphs are hereby incorporated by reference as though the

same were fully set forth at length herein.

       16.     On or about October 31, 2017, Defendant hired Plaintiff in the position of

Director of Strategic Accounts ("DSA").

       17.     During her tenure, Plaintiff performed her job well, and, prior to February 2019,

received positive feedback concerning her performance and no discipline.

       18.     As part of Plaintiff’s compensation, and as an intentional inducement to

employment, Plaintiff was promised sales commissions in addition to her salary.

       19.     Among other things, for new clients obtained by Plaintiff, Plaintiff was

specifically promised the following: (1) four percent (4%) of collected revenue up to $4,000,000,

(2) five percent (5%) of collected revenue between $4,000,000 and $7,000,000, and (3) a higher,

discretionary percentage of collected revenue above $7,000,000.

       20.     In reliance on the promise of these commissions, Plaintiff pursued, cultivated and

developed for Defendant new clients including HealthNow, Community Health Plan of

Washington (“CHPW”) and Molina.

       21.     Pursuant to the Defendant’s promised sales commissions, Defendant was

obligated to pay Plaintiff four percent (4%) of revenue for new clients HealthNow and CHPW.

       22.     Defendant was further obligated to pay Plaintiff a percentage above five percent

(5%) of revenue for new client Molina.

       23.     On or about February 15, 2019, Plaintiff was diagnosed with a serious medical

condition, ventricular tachycardia, and rushed to the hospital.




                                                 4
             Case 2:20-cv-05015 Document 1 Filed 10/09/20 Page 5 of 20




       24.     Over the course of the next six months, Plaintiff continued to be treated for her

condition.

       25.     Plaintiff’s ventricular tachycardia is a disability within the meaning of the

ADA/PHRA in that it substantially impairs her major life activities, including, but not limited to,

lifting, breathing, concentrating and the general function of her circulatory system.

       26.     As a result of the foregoing, Plaintiff necessitated a medical leave of absence

under the Family and Medical Leave Act (“FMLA”).

       27.     Plaintiff’s medical leave of absence began on or about March 11, 2019, and she

was initially scheduled to return in or around June 22, 2019.

       28.     Thereafter, Plaintiff requested and was granted leave based on her doctor's

instructions until she was cleared to return to work.

       29.     However, throughout her leave and return to work until her constructive discharge

on or about September 30, 2019, Plaintiff was the subject of continuous harassment and

differential treatment on the basis of her disability.

       30.     In or about May 2019, Defendant posted Plaintiff’s job online, and, on or about

June 5, 2019, Defendant hired a new DSA who was subsequently assigned most of Plaintiff’s

accounts.

       31.     In or about mid-July 2019, Defendant retroactively, and without any qualifying

event, warning, or notice to Plaintiff terminated Plaintiff’s health benefits, effective July 1, 2019.

       32.      On or about July 30, 2019, the CHPW account was reassigned to another less-

tenured DSA.




                                                   5
               Case 2:20-cv-05015 Document 1 Filed 10/09/20 Page 6 of 20




         33.      Plaintiff had independently cultivated the CPHW account from scratch with the

CEO of CHPW, and this account had been very quickly moving towards close prior to Plaintiff’s

leave.

         34.      The CHPW account remained wrongfully withheld from Plaintiff (and was in fact

permanently withheld).

         35.      On or about August 5, 2019, Plaintiff notified Defendant that she was cleared to

return to work.

         36.         That same day, August 5, 2019, after being notified of Plaintiff’s imminent

return to work, Dan Feruck ("Mr. Feruck"), Plaintiff’s supervisor and Chief Revenue Officer,

wrote up an outrageously false and misleadingly negative Annual Performance Review (“APR”)

for Plaintiff. Notably, the APR was supposed to have been completed by March 31, 2019.

         37.      On or about August 9, 2020, Mr. Feruck then told Plaintiff for the first time that

her performance was “not meeting expectations” per his APR created “while you were on leave.”

Mr. Feruck further stated that Plaintiff would be given a choice between a 30-day Performance

Improvement Plan (“PIP”) or a Separation Agreement for one (1) month of salary plus a one

percent (1%) commission (rather than the promised four percent (4%) commission) on a single

account (HealthNow) that closed during Plaintiff’s leave.

         38.      Approximately eighty-two percent (82%) of the business in Defendant’s pipeline

prior to Plaintiff’s leave was due to Plaintiff’s efforts and origination.

         39.      Also on or about August 9, 2019, Mr. Feruck forwarded his APR to Plaintiff. In

contrast to Plaintiff’s comprehensive self-review and the Defendant’s requirement of “detailed

examples” for each rating, Mr. Feruck’s comments were brief, vague and unsupported.




                                                   6
             Case 2:20-cv-05015 Document 1 Filed 10/09/20 Page 7 of 20




       40.     Subsequently, on the basis of Mr. Feruck’s mendacious review, Plaintiff was

issued a purposely unattainable 30-day Performance Improvement Plan (“PIP”), which contained

performance metrics that did not previously exist for DSAs.

       41.     Plaintiff returned to work and asked that the Annual Review be corrected and PIP

withdrawn, but Defendant refused to do so.

       42.     On or about August 30, 2019, Plaintiff provided Mr. Feruck with 9 pages of

specifics of performance which rebutted all of the falsehoods of his APR and PIP as well as

stating that the timing of the APR and PIP and their wholly inaccurate and misleading content

led Plaintiff to believe that she was being targeted for her medical condition/disability and use of

medical leave. Plaintiff further stated that she believed the retaliatory PIP needed to be fully

withdrawn and her APR corrected for her HR file to reflect only the facts. Defendant refused to

do so and refused to provide the requested proof of all the false accusations.

       43.     Plaintiff’s disability causes symptoms that are exacerbated by stress.

       44.     Throughout his interactions with Plaintiff, Mr. Feruck became increasingly

verbally abusive, stonewalling and bullying, causing Plaintiff undue stress unrelated to the

performance of the essential functions of her job.

       45.     For example, during a call in early September 2019, when Plaintiff complained to

Mr. Feruck that he was bullying her, asked him to stop bullying her and reminded him of her

heart condition, he began fully shouting at her.

       46.     Plaintiff’s requests for and use of temporary leave was a reasonable

accommodation within the meaning of the ADA insofar as it permitted Plaintiff to perform the

essential functions of her job after a brief period of treatment and did not place an undue burden

upon Defendant.



                                                   7
             Case 2:20-cv-05015 Document 1 Filed 10/09/20 Page 8 of 20




       47.     Plaintiff’s requests for the cessation of Mr. Feruck’s bullying and harassment was

a reasonable accommodation within the meaning of the ADA insofar as it permitted Plaintiff to

perform the essential functions of her job and did not place an undue burden upon Defendant.

       48.     On or about September 12, 2019, still under the care of her cardiac physician at

Penn Medicine, Plaintiff was placed back on a remote cardiac monitor because of the stress

caused by Mr. Feruck and Defendant.

       49.     Accordingly, in conjunction with the PIP, Mr. Feruck's behavior repeatedly put

Plaintiff’s health at risk. By September 30, 2019, conditions at work became unbearable.

       50.     On or about September 30, 2019, Plaintiff was constructively discharged, because

Defendant permitted the existence of a hostile work environment because of Plaintiff’s disability,

effectively refusing to accommodate her disability by punishing any use of leave, and implicitly

sanctioning the behavior that caused Plaintiff’s health to be at risk.

       51.     Plaintiff believes and therefore avers that she was constructively discharged from

Defendant on account of her disability, and/or in retaliation for her requests for accommodation

in connection thereto.

       52.     Plaintiff further believes and avers that she was subjected to a hostile work

environment because of her disability, which was sufficiently severe and pervasive to alter the

terms and conditions of Plaintiff’s employment.

       53.     At the time of her constructive discharge, Plaintiff was qualified for her position.

       54.     Upon information and belief, at the time of her constructive discharge, Defendant

had a continuing need for the job duties and responsibilities previously performed by Plaintiff.

       55.     At the time of her constructive discharge, Plaintiff would have been entitled to

leave under the FMLA for her disabilities.



                                                  8
                Case 2:20-cv-05015 Document 1 Filed 10/09/20 Page 9 of 20




        56.      Defendant willfully violated the provisions of the FMLA by constructively

terminating Plaintiff’s employment after Plaintiff returned from medical leave.

        57.      Defendant also failed to pay Plaintiff in accordance with the parties’ agreement,

Defendant’s Sales Commission Plan, and/or the promises made by Defendant to Plaintiff

regarding compensation.

        58.      As a result of Defendant’s deliberate, willful, malicious, and unlawful actions,

Plaintiff has suffered damages, including, but not limited to, loss of employment, promotion,

benefits, earnings and earnings potential, loss of potential benefits, and other economic damages,

and also suffered mental anguish, emotional pain and suffering, emotional distress, humiliation,

and damage to reputation.

                                COUNT I
                  AMERICANS WITH DISABILITIES ACT
                         42 U.S.C. § 12101, et seq.
     HOSTILE WORK ENVIRONMENT, DISCRIMINATION, RETALIATION AND
                     FAILURE TO ACCOMMODATE

        59.      The preceding paragraphs are hereby incorporated by reference as though the

same were fully set forth at length herein.

        60.      At all times relevant hereto, Plaintiff was an employee of Defendant within the

meaning of the Americans with Disabilities Act (“ADA”), 42 U.S.C. § 12101, et seq.

        61.      Pursuant to the ADA, Plaintiff is a qualified individual with one or more

disabilities.

        62.      Plaintiff’s ventricular tachycardia constitutes a disability within the meaning of

the ADA in that it substantially impairs her ability to engage in major life activities, such as

lifting, breathing, concentrating and the general function of her circulatory system.




                                                   9
             Case 2:20-cv-05015 Document 1 Filed 10/09/20 Page 10 of 20




       63.     Defendant was aware of Plaintiff’s disability and regarded Plaintiff as being

disabled.

       64.     Despite her disability, Plaintiff would have been able to perform the essential

functions of her job with or without a reasonable accommodation, including, but not limited to,

cessation of Mr. Feruck’s bullying and harassment, working remotely, and medical leaves of

absence.

       65.     Defendant subjected Plaintiff to or otherwise permitted the existence of a hostile

work environment because of her disability in violation of the ADA.

       66.     Defendant acted with malice and reckless indifference to Plaintiff’s civil rights

and emotional and physical wellbeing.

       67.     By reasons of the foregoing, Defendant, through its agents, officers, servants,

and/or employees, has violated the ADA by failing to engage in the interactive process of

determining a reasonable accommodation for Plaintiff, depriving her of pay and benefits, and

ultimately constructively terminating Plaintiff’s employment on the basis of her actual and/or

perceived disabilities, past record of impairment, such disabilities Defendant regarded Plaintiff

as having, in retaliation for Plaintiff’s requests for reasonable accommodations in connection

thereto, and in retaliation for Plaintiff’s complaints of disability discrimination and hostile work

environment.

       68.     It is further alleged that, by reasons of the foregoing, Defendant unlawfully failed

to provide reasonable accommodations for Plaintiff’s disability.

       69.     As a result of Defendant’s deliberate, unlawful, and malicious actions as set forth

above, Plaintiff has suffered loss of employment, earnings, raises, other significant economic

benefits, emotional pain and suffering, emotional distress and humiliation.



                                                 10
             Case 2:20-cv-05015 Document 1 Filed 10/09/20 Page 11 of 20




       WHEREFORE, as a result of the unlawful conduct of Defendant, Plaintiff respectfully

requests that this Court enter judgment in her favor and against Defendant, and grant her the

maximum relief allowed by law, including, but not limited to:

       A.      Back wages, front pay, and bonuses in an amount to be determined at trial, but not

               less than one hundred and fifty thousand dollars ($150,000.00);

       B.      Punitive and/or compensatory damages in an amount to be determined at trial, but

               sufficient to punish Defendant for its intentional, negligent, willful, wanton,

               and/or malicious conduct;

       C.      Plaintiff’s costs, disbursements, and attorneys’ fees incurred in prosecuting this

               action;

       D.      Pre-judgment interest in an appropriate amount; and

       E.      Such other and further relief as is just and equitable under the circumstances.

       F.      Any verdict in favor of Plaintiff is to be molded by the Court to maximize the

               financial recovery available to Plaintiff in light of the caps on certain damages as

               set forth by applicable law.

                             COUNT II
                PENNSYLVANIA HUMAN RELATIONS ACT
                         43 P.S. § 951, et seq.
     HOSTILE WORK ENVIRONMENT, DISCRIMINATION AND RETALIATION

       70.     The preceding paragraphs are hereby incorporated by reference as though the

same were fully set forth at length herein.

       71.     Plaintiff is a qualified individual with disabilities within the meaning of the

Pennsylvania Human Relations Act (“PHRA”), 43 P.S. § 951, et seq., due to her ventricular

tachycardia, which substantially limits Plaintiff’s ability to perform major life activities such as

lifting, breathing, concentrating, and the general function of her circulatory system.

                                                 11
             Case 2:20-cv-05015 Document 1 Filed 10/09/20 Page 12 of 20




       72.     Plaintiff was/is able to perform the essential functions of her job with or without a

reasonable accommodation.

       73.     Defendant subjected Plaintiff to or otherwise permitted the existence of a hostile

work environment because of her disability in violation of the PHRA.

       74.     Defendant acted with malice and reckless indifference to Plaintiff’s civil rights

and emotional and physical wellbeing.

       75.     By reasons of the foregoing, Defendant, through its agents, officers, servants,

and/or employees, has violated the PHRA by failing to engage in the interactive process of

determining a reasonable accommodation for Plaintiff, depriving her of pay and benefits, and

ultimately constructively terminating Plaintiff’s employment on the basis of her actual and/or

perceived disabilities, past record of impairment, such disabilities Defendant regarded Plaintiff

as having, in retaliation for Plaintiff’s requests for reasonable accommodations in connection

thereto, and in retaliation for Plaintiff’s complaints of disability discrimination and hostile work

environment.

       76.     As a result of Defendant’s deliberate, unlawful, and malicious actions as set forth

above, Plaintiff has suffered loss of employment, earnings, raises, other significant economic

benefits, emotional pain and suffering, emotional distress and humiliation.

       77.     The conduct described above constitutes a violation of the PHRA and affords

Plaintiff the opportunity to seek any and all remedies available under said Act.

       WHEREFORE, as a result of the unlawful conduct of Defendant, Plaintiff respectfully

requests that this Court enter judgment in her favor and against Defendant, and grant her the

maximum relief allowed by law, including, but not limited to:




                                                 12
             Case 2:20-cv-05015 Document 1 Filed 10/09/20 Page 13 of 20




       A.      Back wages, front pay, bonuses in an amount to be determined at trial, but not less

               than one hundred and fifty thousand dollars ($150,000.00);

       B.      Compensatory damages in an amount to be determined at trial;

       C.      Plaintiff’s costs, disbursements, and attorneys’ fees incurred in prosecuting this

               action;

       D.      Pre-judgment interest in an appropriate amount; and

       E.      Such other and further relief as is just and equitable under the circumstances.

       F.      Any verdict in favor of Plaintiff is to be molded by the Court to maximize the

               financial recovery available to Plaintiff in light of the caps on certain damages a

               set forth by federal law.

                                       COUNT III
                         THE FAMILY AND MEDICAL LEAVE ACT
                                 29 U.S.C. § 2601, et seq.
                                    RETALIATION

       78.     The preceding paragraphs are hereby incorporated by reference as though the

same were fully set forth at length herein.

       79.     Defendant employed at least fifty (50) employees at its various office locations

within the applicable seventy-five (75) mile radius of Plaintiff’s worksite for each working day

in each of twenty (20) or more calendar days in the current or preceding year.

       80.     Plaintiff was an eligible employee under the FMLA and entitled up to twelve (12)

weeks of unpaid leave for her serious health condition.

       81.     Plaintiff provided adequate notice to Defendant of her need for medical leave by

giving notice as soon as she became aware of the need for leave and as soon as was practicable,

pursuant to 29 U.S.C. § 2612(e).




                                                13
             Case 2:20-cv-05015 Document 1 Filed 10/09/20 Page 14 of 20




       82.     Defendant willfully violated the FMLA by reducing and/or eliminating Plaintiff’s

compensation and benefits, and ultimately constructively terminating Plaintiff in retaliation for

taking leave under the FMLA.

       83.     The aforementioned actions of Defendant constitute retaliation under the FMLA.

       84.     As a result of Defendant’s actions, Plaintiff has suffered significant damages.

       85.     Plaintiff has, because of Defendant’s constructive termination of Plaintiff’s

employment, suffered loss of employment, promotion benefits, earnings and earnings potential,

other significant benefits, emotional pain and suffering, emotional distress and humiliation.

       WHEREFORE, as a result of the unlawful conduct of Defendant, Plaintiff respectfully

requests that this Court enter judgment in her favor and against Defendant, and grant her the

maximum relief allowed by law, including, but not limited to:

       A.      Back wages, front pay, and bonuses in an amount to be determined at trial, but not

               less than one hundred and fifty thousand dollars ($150,000.00):

       B.      Liquidated damages;

       C.      Plaintiff’s costs, disbursements and attorneys’ fees incurred in prosecuting this

               action;

       D.      Pre-judgment interest in an appropriate amount; and

       E.      Such other and further relief as is just and equitable under the circumstances.

       F.      Any verdict in favor of Plaintiff is to be molded by the Court to maximize the

               financial recovery available to Plaintiff in light of the caps on certain damages as

               set forth by applicable law.




                                                14
             Case 2:20-cv-05015 Document 1 Filed 10/09/20 Page 15 of 20




                                     COUNT IV
                             PENNSYLVANIA COMMON LAW
                                BREACH OF CONTRACT

       86.     Plaintiff incorporates herein by reference the preceding paragraphs as though the

same were more fully set forth at length herein.

       87.     Defendant entered into an agreement with Plaintiff whereby she would seek out,

cultivate and develop new clients for the benefit of Defendant in exchange for both salary and

commissions.

       88.     Plaintiff did in fact seek out, cultivate and develop new clients for Defendant’s

benefit.

       89.     However, Defendant did not pay Plaintiff the commissions owed pursuant to the

parties’ agreement.

       90.     As a result of Defendant’s unlawful acts, Plaintiff has been deprived of

compensation in amounts to be determined at trial, and is entitled to recovery of such amounts.

       WHEREFORE, as a result of the unlawful conduct of the Defendant, Plaintiff

respectfully requests that this Court enter judgment in her favor and against Defendant and grant

the maximum relief allowed by law, including, but not limited to:

       A.      An award to Plaintiff for the amount of unpaid compensation to which she is

               entitled, including interest thereon, and penalties subject to proof; and

       B.      An award to Plaintiff for any other damages available to her under applicable

               Pennsylvania law, including general and special damages according to proof, and

               all such other relief as this Court may deem proper.




                                                   15
             Case 2:20-cv-05015 Document 1 Filed 10/09/20 Page 16 of 20




                                      COUNT V
                             PENNSYLVANIA COMMON LAW
                                PROMISSORY ESTOPPEL

       91.     Plaintiff incorporates herein by reference the preceding paragraphs as though the

same were more fully set forth at length herein.

       92.     Defendant promised to Plaintiff that for all new clients obtained by Plaintiff, she

would be paid, in addition to her salary: (1) four percent (4%) of collected revenue up to

$4,000,000, (2) five percent (5%) of collected revenue between $4,000,000 and $7,000,000, and

(3) a higher, discretionary percentage of collected revenue above $7,000,000.

       93.     Defendant reasonably expected that said promise would induce Plaintiff to

employment with Defendant, to forbear other employment, and to pursue, cultivate, and develop

new clients for Defendant.

       94.     Defendant’s promise did actually induce Plaintiff to employment with Defendant,

to forbearance of other employment, and to the pursuit, cultivation and development for

Defendant of new clients including HealthNow, CHPW, and Molina.

       95.     However, Defendant did not pay Plaintiff the commissions pursuant to

Defendant’s promise.

       96.     Injustice can only be avoided by enforcing Defendant’s promise.

       97.     As a result of Defendant’s unlawful acts, Plaintiff has been deprived of

compensation in amounts to be determined at trial, and is entitled to recovery of such amounts.

       WHEREFORE, as a result of the unlawful conduct of the Defendant, Plaintiff

respectfully requests that this Court enter judgment in her favor and against Defendant and grant

the maximum relief allowed by law, including, but not limited to:




                                                   16
               Case 2:20-cv-05015 Document 1 Filed 10/09/20 Page 17 of 20




        A.       An award to Plaintiff for the amount of unpaid compensation to which she is

                 entitled, including interest thereon, and penalties subject to proof; and

        B.       An award to Plaintiff for any other damages available to her under applicable

                 Pennsylvania law, including general and special damages according to proof, and

                 all such other relief as this Court may deem proper.

                                       COUNT VI
                               PENNSYLVANIA COMMON LAW
                                  UNJUST ENRICHMENT

        98.      Plaintiff incorporates herein by reference the preceding paragraphs as though the

same were more fully set forth at length herein.

        99.      Plaintiff conferred benefits on Defendant by cultivating and securing relationships

with new clients HealthNow, CPHW and Molina.

        100.     Defendant appreciated and realized the benefits conferred on it by Plaintiff.

        101.     Under the circumstances, acceptance and retention by Defendant of the benefits

would make it inequitable for the defendant to retain the benefit without paying for the value of

the benefit.

        WHEREFORE, as a result of the unlawful conduct of the Defendant, Plaintiff

respectfully requests that this Court enter judgment in her favor and against Defendant and grant

the maximum relief allowed by law, including, but not limited to:

        A.       An award to Plaintiff for the amount of unpaid compensation to which she is

                 entitled, including interest thereon, and penalties subject to proof;

        B.       An award to Plaintiff for any other damages available to her under applicable

                 Pennsylvania law, including general and special damages according to proof, and

                 all such other relief as this Court may deem proper.



                                                   17
              Case 2:20-cv-05015 Document 1 Filed 10/09/20 Page 18 of 20




                                  COUNT VII
              PENNSYLVANIA WAGE PAYMENT AND COLLECTION LAW
                              43 P.S. § 260.1, et seq.
                    FAILURE TO PAY WAGES DUE AND OWING

       102.     Plaintiff incorporates herein by reference the preceding paragraphs as though the

same were more fully set forth at length herein.

       103.     By its actions alleged above, Defendant has violated the provisions of the

Pennsylvania Wage Payment and Collection Law, 43 P.S. § 260.1, et seq., by failing to pay

certain wages and benefits earned, due and owing to Plaintiff pursuant to Defendants’ policies,

practices and agreements with Plaintiff.

       104.     Defendant has also violated the WPCL by failing to compensate Plaintiff for the

commissions owed to Plaintiff pursuant to the parties’ agreement and Sales Commission Plan.

       105.     Plaintiff is entitled to compensation for hours of work which she performed for

Defendants and for which she was not properly compensated.

       106.     As a result of Defendant’s unlawful acts, Plaintiff has been deprived of

compensation in amounts to be determined at trial, and is entitled to recovery of such amounts,

and liquidated damages, together with costs and attorney’s fees pursuant to the WPCL.

       WHEREFORE, as a result of the unlawful conduct of the Defendant, Plaintiff

respectfully requests that this Court enter judgment in her favor and against Defendant and grant

the maximum relief allowed by law, including, but not limited to:

       A.       An award to Plaintiff for the amount of unpaid compensation to which she is

                entitled, including interest thereon, and penalties subject to proof;

       B.       An award to Plaintiff of liquidated damages in an amount equal to twenty-five

                percent (25%) of the total amount of wages and benefits due pursuant to the Wage

                Payment and Collection Law, 43 P.S. §260.10;

                                                   18
            Case 2:20-cv-05015 Document 1 Filed 10/09/20 Page 19 of 20




       C.     An award to Plaintiff of reasonable attorney’s fees and costs pursuant to the Wage

              Payment and Collection Law, 43 P.S. §260.10; and

       D.     An award to Plaintiff for any other damages available to her under applicable

              Pennsylvania law, including general and special damages according to proof, and

              all such other relief as this Court may deem proper.

                                         JURY DEMAND

       Plaintiff hereby demands a trial by jury as to all issues so triable.



                                                      Respectfully submitted,

                                                      MURPHY LAW GROUP, LLC


                                                  By: /s/ Michael Murphy
                                                      Michael Murphy, Esq.
                                                      Morgan J. Zucker, Esq.
                                                      Eight Penn Center, Suite 2000
                                                      1628 John F. Kennedy Blvd.
                                                      Philadelphia, PA 19103
                                                      TEL: 267-273-1054
                                                      FAX: 215-525-0210
                                                      murphy@phillyemploymentlawyer.com
                                                      mzucker@phillyemploymentlawyer.com
                                                      Attorney for Plaintiff

Dated: October 9, 2020




                                                 19
            Case 2:20-cv-05015 Document 1 Filed 10/09/20 Page 20 of 20




                           DEMAND TO PRESERVE EVIDENCE

       The Defendant is hereby demanded to preserve all physical and electronic information

pertaining in any way to Plaintiff’s employment, to Plaintiff’s potential claims and her claims to

damages, to any defenses to same, including, but not limited to, electronic data storage,

employment files, files, memos, job descriptions, text messages, e-mails, spreadsheets, images,

cache memory, payroll records, paystubs, time records, timesheets, and any other information

and/or data which may be relevant to any claim or defense in this litigation.




                                                20
